ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-414, concluding that PATRICIA N. ADELLE of WAYNE, who was admitted to the bar of this State in 1993, and who thereafter was suspended from the practice of law effective November 1, 2002, by Order of this Court filed October 3, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that PATRICIA N. ADELLE is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that on reinstatement to practice and until the further Order of the Court, respondent shall not practice law as a sole practitioner; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*353ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.